IN THE SUPREME COURT OF THE STATE OF NEVADA


                  STANLEY EARNEST RIMER,                                   No. 69510
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT                                  FILED
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF
                                                                                APR 1 4 2016
                  CLARK,                                                        TRACE K. UNDPMAN
                                                                             CLERK OF SUPREME COURT
                  Respondent.                                               BY c- DEYUerYtetM


                                        ORDER DENYING PETITION
                               This is a pro se petition for a writ of mandamus. Petitioner
                  seeks an order directing the district court to reverse a decision to deny a
                  motion to proceed in forma pauperis, a motion to file an oversized
                  postconviction brief, and a motion to extend the prison copy limit. We
                  have considered the documents submitted in this matter, and we decline
                  to exercise our original jurisdiction.' See NRS 34.160. Accordingly, we
                                ORDER the petition DENIED. 2


                                                                    , J.
                                          Douglas


                                             J.
                  Cherry



                        'We note that while there is no page limit established by statute for
                  a postconviction petition for a writ of habeas corpus, see NRS 34.735,
                  permission to file supplemental pleadings is discretionary, see NRS
                  34.750(5). A person seeking habeas relief need not attach copies of
                  documents already part of the record to the petition. See NRS 34.735.

                        2We received a number of pro se motions and documents, and we
SUPREME COURT     deny the relief requested.
      OF
    NEVADA

(DI 1947A   ec.
                                                                                            1 b-P7 4 1
                 cc: Hon. Douglas Herndon, District Judge
                      Stanley Earnest Rimer
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                   2
(0) 1547A (ero